[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff, the Zoning Enforcement Officer of New Milford, seeks a permanent injunction to enforce a zoning regulation which would prohibit defendant from allowing its landfill to exceed ninety feet in height. Defendant admits that the landfill exceeds ninety feet in height from its base elevation. Because this court has found that the amended zoning regulation constitutes a taking, Waste Management of Connecticut, Inc. v. Zoning Commission, CV 90 005194, plaintiff cannot prevail on its claim for a permanent injunction. As the Supreme Court has pointed out, "the power of equity to grant injunctive relief may be exercised only under demanding circumstances."  Anderson v. Latimer Point Management Corp., 208 Conn. 256, 262 (1988) (citations omitted). Such relief should be proportionate Dukes v. Durante, 192 Conn. 207, 225 (1984) to the injury of which complaint is made. Because the regulation here effects a taking of defendant's property without compensation, the equities here fall with defendant.
Judgment may enter for the defendant.
Susco, J.